Houghton, J. (dissenting):
I think the appeal should be dismissed on the ground the appellant is not an aggrieved party within the meaning of section 1291 of the Code of Civil Procedure.
The decree of June 16, 1908, clearly is sufficient to relieve the appellant as receiver from any official liability and to discharge his sureties. Very likely in the stress of the desire of the bank to resume business it was liberal in the matter of fees and allowances and very probably they are too large. If the appellant’s conscience troubles him for accepting too large fees he can, as he has, restore a portion to the bank, but he has no standing to intercede as champion for the bank and to seek to compel others who received fees and allowances to restore them when the bank and its creditors and stockholders do not complain. It is no affair of his after he and his coreceiver have been discharged and his duties ended, that some wrong has been done, fancied or real, to the bank and its stockholders. When the decree was entered and he was discharged as receiver his duties ceased.
The situation is wholly different from that existing in People v. Knickerbocker Trust Co. (127 App. Div. 215). In that case the Attorney-Gen eral had protested against the allowances. He represented the People, plaintiff in the action, and it was his duty as Attorney-General to supervise the allowances and to appeal if he felt that the People were aggrieved. In the present case the appellant, through his attorneys, moved for the decree which he now seeks to overthrow. The Attorney-General was represented and in court when the decree was made, and specifically announced that he did not oppose. Even if the Attorney-General by such attitude attained such standing as would permit him to appeal, he does not do so, and the appellant is not in a position to appeal for him.
*756that appellant has no standing as an aggrieved party to appeal from the original decree is manifest from the rules enunciated in Isham v. New York Assn, for Poor (177 N. Y. 218); Matter of Hodgman (140 id. 421); Bryant v. Thompson (128 id. 426), and Matter of Richmond (63 App. Div. 488). If he had no standing to appeal from that decree he lias no standing to move to open it. If he was not aggrieved by the decree so that he could appeal from it he is not aggrieved by it in such a way as to permit him to move to open it and appeal from the order refusing so to do.
The decree was made on his motion through his attorneys. He did not show in his moving papers any mistake or fraud which violated his rights. On the motion to open he cannot say that some party who announces himself „content with the decree was imposed upon or defrauded. It is only the party imposed upon or defrauded by a-judgment or order of a court that can move to have the wrong act set right. A party who has not suffered by imposition or fraud has no standing to champion a cause of some other party whom he imagines to have been injured but who repudiates the charge and announces himself satisfied. Whether, therefore, the court was imposed upon in making (he allowances, or whether they were improperly made, is unimportant to the appellant, and his appeal should be dismissed.
Orders reversed, with ten dollars costs and disbursements, and motions granted in accordance with opinion..